




 
AMENDMENT NO. 1
 
 
TO
 
 
MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P., a Delaware limited
partnership (the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF” or the “General Partner”), and BLACKWATER CAPITAL
MANAGEMENT LLC, a Delaware limited liability company (“Blackwater” or the
“Advisor”), have agreed to amend the Management Agreement, dated as of December
1, 2011 (the “Management Agreement”), among the Partnership, the General Partner
and the Advisor, to reduce the monthly management fee rate payable to the
Advisor.  Terms used and not otherwise defined herein have the meanings ascribed
to such terms in the Management Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           The monthly management fee rate equal to 1/12 of 1.25% (a 1.25%
annual rate) referred to in clause (a)(ii) of the Section entitled
“Compensation” in the Management Agreement is hereby reduced to a monthly
management fee rate equal to 1/12 of 0.75% (a 0.75% annual rate).
 
2.           The foregoing amendments shall take effect as of the 1st day of
December, 2013.
 
3.           This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same agreement.
 
4.           This Amendment No. 1 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 22nd day of November, 2013.
 
 
MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P.

 
 
By:  Ceres Managed Futures LLC,

 
 
General Partner

 
 
By:
  /s/ Alper Daglioglu
­­­­­­­­­­

 
 
Name:
Alper Daglioglu

 
 
Title:
President and Director

 
 
CERES MANAGED FUTURES LLC

 
 
By:
  /s/ Alper Daglioglu
 

 
 
Name:
Alper Daglioglu

 
 
Title:
President and Director

 
 
BLACKWATER CAPITAL MANAGEMENT LLC

 
 
By:
  /s/ Andrew Silwanowicz
 

 
 
Name:
Andrew Silwanowicz

 
 
Title:
Principal






